DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitrano et al. (US 2012/0165455).
Regarding claims 1, 5 and 9-10, Vitrano discloses hot melt adhesive for packaging applications (paragraph 0013) comprising 30 to 70 wt.% of a metallocene catalyzed polyolefin polymer (paragraphs 0025-0026) having a density of 0.90 g/cc or less according to ASTM D792 and melt index of greater than 5 g/10 min as measured in accordance with ASTM D1238 with a weight of 2.16 kg and at 190 C (paragraph 0027), 15 to 50 wt.% of a tackifying resin (paragraph 0039), up to 30 wt.% of paraffin wax wherein the paraffin wax having a melting point of from about 130 to 170 F determined by ASTM D127-60 and 0.1 to 5 % of a stabilizer or antioxidant (paragraph 0050). Vitrano discloses that the viscosity of the adhesive is equal or less than 50,000 cp at prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the metallocene catalyzed polyolefin polymer is a copolymer of ethylene with C3 to C18 alpha olefins (paragraph 0026).
Regarding claim 3, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the metallocene catalyzed polyolefin polymer is a copolymer of ethylene with octene (paragraph 0026).
Regarding claim 6, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the metallocene catalyzed polyolefin polymer has a density of 0.90 g/cc or less (paragraph 0027).
Regarding claim 7, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the tackifying resin has a softening point between 95 to 140 C (paragraph 0036).
Regarding claim 8, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses the tackifying resin is a polyterpene resins, i.e. non-polar, (paragraph 0035).
Regarding claim 11, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses an multiwall bag applications, i.e. article, comprising the adhesive of claim 1 (paragraph 0013).

Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitrano et al. (US 2012/0165455) in view of Heemann et al. (US 2010/0256274).
Regarding claim 12-14 and 16, Vitrano discloses the hot melt adhesive of claim 1, wherein Vitrano discloses an article but fails to disclose that the article is a polyethylene film and foodstuffs package. Vitrano further discloses that the adhesive provides superior hot tack, adhesion characteristics and flexibility (paragraph 0013).
Heemann discloses hot melt adhesive used in multilayer film laminate wherein the laminate is a polyethylene film and used in foodstuffs packaging (paragraphs 0043, 0045, claims 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art to replace the adhesive of Heemann with the adhesive of Vitrano in the multilayer layer laminate of Heemann to provide superior hot tack, adhesion characteristics and flexibility (paragraph 0013). 

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.
Applicant argues that the examples of Vitrano ‘455 use polymers having significantly higher melt indices. Further, applicant argues that additional differences exist between the base polymers used in the examples of Vitrano ‘455 and the claimed metallocene catalyzed polyolefin polymer. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that the Office Action ignores the facts that the metallocene catalyzed polyolefin polymer has a melt enthalpy of 70 J/g or less. However, it is noted that the Office Action has not ignored the claimed limitation. Rather, It is stated in the Office Action that given that Vitrano discloses the same density and melt index of metallocene catalyzed polyolefin polymer, it is clear that the metallocene catalyzed polyolefin polymer of Vitrano would intrinsically possess the same melt enthalpy as presently claim. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787